[ex105fifththirddlhformof001.jpg]
6575982.3 PLEDGE AGREEMENT THIS PLEDGE AGREEMENT dated as of the 2nd day of May,
2016 (this “Agreement”), by and between DLH Holdings Corp. (the "Pledgor") and
Fifth Third Bank ("Bank") is being executed in connection with the Loan
Agreement, dated the same date, between Pledgor, Danya International, LLC, DLH
Solutions, Inc. and the Bank (the “Loan Agreement”). 1. GRANT OF SECURITY
INTEREST. (“Pledgor”) hereby irrevocably and unconditionally grants a security
interest in, a lien upon and the right of set-off against, and assigns and
transfers to Fifth Third Bank, and its successors and assigns (collectively,
“Lender”) all property referred to in Exhibit “A” attached hereto and
incorporated herein, as hereafter amended or supplemented from time to time (the
“Collateral”). The parties hereto expressly agree that all rights, assets and
property at any time held in or credited to any securities account constituting
Collateral shall be treated as financial assets as defined in the Uniform
Commercial Code as in effect in any applicable state (the “UCC”). 2.
INDEBTEDNESS. (a) The Collateral secures and will secure (i) all Indebtedness of
Pledgor to Lender. Each person or entity obligated under any Indebtedness is
sometimes referred to in this Agreement as a “Debtor.” (b) “Indebtedness” means:
(i) all debts, obligations or liabilities, of every kind or character of Debtor
or any one or more of them to Lender, now or hereafter existing or incurred,
whether absolute or contingent, primary or secondary, secured or unsecured,
joint or several, voluntary or involuntary, due or not due, or incurred directly
or indirectly or acquired by Lender by assignment or otherwise; including
interest accruing after commencement of any insolvency, reorganization or like
proceeding relating to any Debtor, whether or not allowed in such proceeding and
further including all debt, obligations or liabilities arising under or incurred
in connection with any and all letters of credit issued by Lender for the
account of any Debtor or at the request of any Debtor and any reimbursement,
indemnity or similar agreements given by any Debtor to Lender in connection
therewith; (ii) all debts, obligations or liabilities arising pursuant to any
agreement between Pledgor and/or any Debtor and Bank or any affiliate of Bank
now existing or hereafter entered into, which provides for an interest rate,
credit, commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option,
securities puts, calls, collars, options or forwards or any combination of, or
option with respect to, these or similar transactions (each a "Hedge
Transaction”) other than Excluded Hedge Obligations. (iii) “Excluded Hedge
Obligations” shall mean any obligations arising under any Hedge Transaction to
which Pledgor is not party if, and to the extent that, the grant by such Pledgor
of a security interest in the Collateral to Bank to secure such obligations
under such Hedge Transaction would violate the Commodity Exchange Act by virtue
of such Pledgor’s failure to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act as of the date required thereunder with
respect to such security interest. “Commodity Exchange Act” means



--------------------------------------------------------------------------------



 
[ex105fifththirddlhformof002.jpg]
6575982.3 7 U.S.C. Section 1 et seq., as amended from time to time, any
successor statute, and any rules, regulations and orders applicable thereto;
(iv) all costs, attorneys’ fees and expenses actually incurred by Lender in
connection with the collection or enforcement of any of the above. (c) Unless
otherwise agreed in writing, “Indebtedness” shall not include any debts,
obligations or liabilities which are or may hereafter be “consumer credit”
subject to the disclosure requirements of the Federal Truth in Lending law or
any regulation promulgated thereunder. 3. REPRESENTATIONS, WARRANTIES AND
COVENANTS REGARDING COLLATERAL. Pledgor covenants, represents and warrants that
unless compliance is waived by Lender in writing: (a) Pledgor is the legal and
beneficial owner of all the Collateral free and clear of any and all liens,
encumbrances, or interests of any third parties other than the security interest
of Lender, and will keep the Collateral free of all liens, claims, security
interests and encumbrances of any kind or nature, whether voluntary or
involuntary, except the security interest of Lender. (b) Pledgor shall, at
Pledgor’s expense, take all actions necessary or advisable from time to time to
maintain the first priority and perfection of the security interest of Lender in
the Collateral and shall not take any actions that would alter, impair or
eliminate said priority or perfection. (c) Pledgor agrees to pay prior to
delinquency all taxes, charges, liens and assessments against the Collateral,
and upon the failure of Pledgor to do so, Lender at its option may pay any of
them and shall be the sole judge of the legality or validity thereof and the
amount necessary to discharge the same. (d) Pledgor’s exact legal name is
correctly set forth on the signature page hereof. Pledgor will notify Lender in
writing at least 30 days prior to any change in Pledgor’s name or identity. (e)
Pledgor resides and has for the four month period preceding the date hereof
resided, in the state specified on the signature page hereof. Pledgor shall give
Lender at least thirty (30) days notice before changing the location of its
residence or its chief executive office, type of organization, business
structure or state of incorporation or organization. 4. REPRESENTATIONS,
WARRANTIES AND COVENANTS REGARDING COLLATERAL. Pledgor hereby represents,
warrants and covenants the following with respect to any equity securities
comprising any or all of the Collateral (the “Pledged Interests”) and covenants
and agrees to promptly notify Lender in writing in the event that any of the
foregoing representations and warranties is no longer true and correct: (a) The
Pledged Interests have been duly authorized and validly issued and are fully
paid and non-assessable.



--------------------------------------------------------------------------------



 
[ex105fifththirddlhformof003.jpg]
6575982.3 (b) Except as may be provided for in any applicable operating
agreement, there are no contractual restrictions on the pledge of the Pledged
Interests by Pledgor to Lender nor on the sale of the Pledged Interests by
Pledgor or Lender. (c) Except as may be provided for in any applicable operating
agreement, the Pledged Interests are freely and fully marketable by Pledgor or
Lender as pledgee, without regard to any holding period, manner of sale, volume
limitation, public information or notice requirement. 5. LENDER APPOINTED
ATTORNEY IN FACT. Pledgor authorizes and irrevocably appoints Lender as
Pledgor’s true and lawful attorney-in-fact with full power of substitution to
take any action and execute or otherwise authenticate any record or other
documentation that Lender considers necessary or advisable to accomplish the
purposes of this Agreement, including but not limited to, the following actions:
(a) to file any claims, take any actions or institute any proceedings which
Lender determines to be necessary or appropriate to collect or preserve the
Collateral or to enforce Lender’s rights with respect to the Collateral; (b) to
execute in the name or otherwise authenticate on behalf of Pledgor any record
reasonably believed necessary or appropriate by Lender for compliance with laws,
rules or regulations applicable to any Collateral, or in connection with
exercising Lender’s rights under this Agreement; (c) to file any financing
statement relating to this Agreement electronically; (d) to do and take any and
all actions with respect to the Collateral and to perform any of Pledgor’s
obligations under this Agreement; and (e) to transfer any Collateral (including
converting physical certificates to book-entry holdings) into the name of Lender
or its nominee or any broker-dealer (which may be an affiliate of Lender) and to
execute any control agreement covering any Collateral on Pledgor’s behalf and as
attorney-in-fact for Pledgor in order to perfect Lender’s first priority and
continuing security interest in the Collateral and in order to provide Lender
with control of the Collateral, and Pledgor’s signature on this Agreement or
other authentication of this Agreement shall constitute an irrevocable direction
by Pledgor to any Lender, custodian, broker dealer, any other securities
intermediary or commodity intermediary holding any Collateral or any issuer of
any letters of credit to comply with any instructions or entitlement orders, of
Lender without further consent of Pledgor; The authority granted herein shall
only apply to the following upon the occurrence of an Event of Default as
defined herein: (f) to endorse, receive, accept and collect all checks, drafts,
other payment orders and instruments representing or included in the Collateral
or representing any payment, dividend or distribution relating to any Collateral
or to take any other action to enforce, collect or compromise any of the
Collateral; (g) to participate in any recapitalization, reclassification,
reorganization, consolidation, redemption, stock split, merger or liquidation of
any issuer of securities which constitute Collateral, and in connection
therewith Lender may deposit or surrender control of the Collateral, accept
money or other property in exchange for the Collateral, and take such action as
it deems proper in connection therewith, and any money or property received on
account of or in exchange for the Collateral shall be applied to the
Indebtedness or held by Lender thereafter as Collateral pursuant to the
provisions hereof; (h) to exercise any right, privilege or option pertaining to
any Collateral, but Lender has no obligation to do so; (i) to make any
compromise or settlement it deems desirable or proper with reference to the
Collateral; and (j) to execute any documentation reasonably believed necessary
by Lender for compliance with Rule 144 or any other restrictions, laws, rules or
regulations applicable to any Collateral hereunder that constitutes restricted
or control securities under the securities laws. The foregoing appointments are
irrevocable and coupled with an interest and shall survive the death or
disability of Pledgor and shall not be revoked without Lender’s written consent.
To the extent permitted by law, Pledgor hereby ratifies all said
attorney-in-fact shall lawfully do by virtue hereof. 6. VOTING AND DISTRIBUTION
RIGHTS. (a) So long as no Event of Default shall have occurred and is continuing
and Lender has not delivered the notice specified in subsection (b) below,
Pledgor shall be entitled to (i)



--------------------------------------------------------------------------------



 
[ex105fifththirddlhformof004.jpg]
6575982.3 exercise any and all voting and other consensual rights pertaining to
the Collateral or any part thereof for any purpose not inconsistent with the
terms of this Agreement or any document or agreement executed in connection
herewith (ii) make distributions of cash in amounts sufficient for the equity
owners of the Collateral to fulfill their federal, state and local tax
obligations which arise from the Collateral and (iii) make distributions of cash
to the equity owners of the Collateral which are consistent with past practice..
(b) Upon the occurrence and during the continuance of an Event of Default, at
the option of Lender exercised in a writing sent to Pledgor, all rights of
Pledgor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to subsection (a) above shall cease,
and Lender shall thereupon have the sole right to exercise such voting and other
consensual rights. 7. EVENTS OF DEFAULT; REMEDIES. (a) Upon the occurrence of an
Event of Default, Lender may do any one or more of the following: (i) Exercise
as to any or all of the Collateral all the rights, powers and remedies of an
owner, subject to the Section entitled “VOTING RIGHTS”. (ii) Enforce the
security interest given hereunder pursuant to the UCC and any other applicable
law. (iii) Sell all or any part of the Collateral at public or private sale in
accordance with the UCC, without advertisement, in such manner and order as
Lender may elect. Lender may purchase the Collateral for its own account at any
such sale. Lender shall give Pledgor such notice of any public or private sale
as may be required by the UCC, provided that to the extent notice of any such
sale is required by the UCC or other applicable law, Pledgor agrees that at
least 10 days notice to Pledgor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification and provided further that, if Lender fails to comply with this
sentence in any respect, its liability for such failure shall be limited to the
liability (if any) imposed on it as a matter of law under the UCC or other
applicable law. Pledgor acknowledges that Collateral may be sold at a loss to
Pledgor, and that, in such event, Lender shall have no liability or
responsibility to Pledgor for such loss. Pledgor further acknowledges that a
private sale may result in prices and other terms less favorable to the seller
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that no such private sale shall, to the extent permitted by applicable
law, be deemed not to be “commercially reasonable” solely as a result of such
prices and other sale terms. Upon any such sale, Lender shall have the right to
deliver, assign and transfer to the buyer thereof the Collateral so sold. Each
buyer at any such sale shall hold the Collateral so sold absolutely and free
from any claim or right of whatsoever kind, including any equity or right of
redemption of Pledgor that may be waived or any other right or claim of Pledgor,
and Pledgor, to the extent permitted by law, hereby specifically waives all
rights of redemption, stay or appraisal that Pledgor has or may have under any
law now existing or hereafter adopted. Without limiting any other rights and
remedies available to Lender, Pledgor expressly acknowledges and agrees that
with respect to Collateral consisting of notes, bonds or other securities which
are not sold on a recognized market, Lender shall be deemed to have conducted a
commercially reasonable sale of such Collateral if (a) such sale is conducted by
any nationally recognized broker-dealer (including any affiliate of Lender),
investment Lender or any



--------------------------------------------------------------------------------



 
[ex105fifththirddlhformof005.jpg]
6575982.3 other method common in the securities industry, and (b) if the
purchaser is Lender or any affiliate of Lender, the sale price received by
Lender in connection with such sale is reasonably supported by quotations
received from one or more other nationally recognized broker-dealers, investment
Lenders or other financial institutions. (b) Enforce the security interest of
Lender in any deposit account at Lender which is part of the Collateral by
applying such account to the Indebtedness. (c) Exercise any other remedy
provided under this Agreement or by any applicable law. (d) Comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and such compliance will not be considered to affect adversely
the commercial reasonableness of any sale or other disposition of the
Collateral. (e) Sell the Collateral without giving any warranties as to the
Collateral. Lender may specifically disclaim any warranties of title or the
like. This procedure will not be considered to affect adversely the commercial
reasonableness of any sale or other disposition of the Collateral. 8. RIGHT TO
CURE; LIMITATION ON LENDER’S DUTIES. If Pledgor fails to perform any agreement
contained herein, Lender may perform or cause performance of such agreement and
the expenses of Lender incurred in connection therewith shall be payable by
Pledgor or Debtor under the Section entitled “COSTS”. Any powers conferred on
Lender hereunder are solely to protect its interest in the Collateral and shall
not impose any duty upon it to exercise any such powers. Except for reasonable
care in the custody of any Collateral in its possession and the accounting for
moneys actually received by it hereunder, Lender shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral. Lender shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which Lender accords its own property, it being
understood that Lender shall not have any responsibility for (a) ascertaining,
exercising or taking other action or giving Pledgor notice with respect to
subscription rights, calls, conversions, exchanges, maturities, lenders or other
matters relative to any Collateral, whether or not Lender has or is deemed to
have knowledge of such matters, or (b) taking any necessary steps to preserve
rights against any parties with respect to any Collateral. Lender shall not be
liable for any loss to the Collateral resulting from acts of God, war, civil
commotion, fire, earthquake, or other disaster or for any other loss or damage
to the Collateral except to the extent such loss is determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
Lender’s gross negligence or willful misconduct. 9. WAIVERS. Lender shall be
under no duty or obligation whatsoever and Pledgor waives any right to require
Lender to (i) make or give any presentment, demands for performances, notices of
nonperformance, protests, notices of protest or notices of dishonor in
connection with any obligations or evidences of indebtedness held by Lender as
Collateral, or in connection with any obligation or evidences of indebtedness
which constitute in whole or in part the Indebtedness; (ii) proceed against any
person or entity, (iii) proceed against or exhaust any Collateral, or (iv)
pursue any other remedy in Lender’s power; and Pledgor waives any defense
arising by reason of any disability or other defense of Debtor or any other
person, or by reason of the cessation from any cause whatsoever of the liability
of Debtor or any other person other than payment in full of the Indebtedness.
Until the Indebtedness is paid in full, Pledgor waives any right of subrogation,
reimbursement, indemnification, and contribution (contractual, statutory or
otherwise), including without limitation any claim or right of subrogation under
the Bankruptcy Code (Title 11 of the U.S. Code) or any successor statute,
arising from the existence or performance of this Agreement, and Pledgor waives
any right to enforce any remedy which Lender now has or may hereafter have
against



--------------------------------------------------------------------------------



 
[ex105fifththirddlhformof006.jpg]
6575982.3 Debtor or against any other person and waives any benefit of and any
right to participate in any Collateral or security whatsoever now or hereafter
held by Lender. If Pledgor is not also a Debtor with respect to a specified
Indebtedness, such Pledgor authorizes Lender without notice or demand and
without affecting Pledgor’s liability hereunder, from time to time to: (i)
renew, extend, accelerate or otherwise change the time for payment of or
otherwise change the terms of the Indebtedness or any part thereof, including
increase or decrease of the rate of interest thereon; (ii) take and hold
security, other than the Collateral, for the payment of the Indebtedness or any
part thereof, and exchange, enforce, waive and release the Collateral or any
part thereof or any such other security; and (iii) release or substitute Debtor
or any one or more of them, or any of the endorsers or guarantors of the
Indebtedness or any part thereof, or any other parties thereto. Pledgor agrees
that it is solely responsible for keeping itself informed as to the financial
condition of Debtor and of all circumstances which bear upon the risk of
nonpayment or the risk of a margin call or liquidation of the Collateral. 10.
TRANSFER, DELIVERY AND RETURN OF COLLATERAL. (a) Pledgor shall immediately
deliver or cause to be delivered to Lender (i) any certificates or instruments
now or hereafter representing or evidencing Collateral and such certificates and
instruments shall be in suitable form for transfer without restriction or stop
order by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank in form and substance satisfactory to Lender,
and (ii) in the same form as received (with any necessary endorsement), all
dividends and other distributions paid or payable in cash in respect of any
Collateral and any such amounts, if received by Pledgor, shall be received in
trust for the benefit of Lender and be segregated from the other property or
funds of Pledgor. (b) Lender may at any time deliver the Collateral or any part
thereof to Pledgor and the receipt by Pledgor shall be a complete and full
acquittance for the Collateral so delivered, and Lender shall thereafter be
discharged from any liability or responsibility therefor. (c) Upon the transfer
of all or any part of the Indebtedness, Lender may transfer all or any part of
the Collateral and shall be fully discharged thereafter from all liability and
responsibility with respect to such Collateral so transferred, and the
transferee shall be vested with all the rights and powers of Lender hereunder
with respect to such Collateral so transferred; but with respect to any
Collateral not so transferred Lender shall retain all rights and powers hereby
given. Pledgor agrees that Lender may disclose to any prospective purchaser or
transferee and any purchaser or transferee of all or part of the Indebtedness
any and all information in Lender’s possession concerning Pledgor, this
Agreement and the Collateral. 11. CONTINUING AGREEMENT AND POWERS. (a) This is a
continuing Agreement and all the rights, powers and remedies hereunder shall,
unless otherwise limited herein, apply to all past, present and future
Indebtedness of Debtor or any one or more of them to Lender, including that
arising under successive transactions which shall either continue the
Indebtedness, increase or decrease it, or from time to time create new
Indebtedness after all or any prior Indebtedness has been satisfied, and
notwithstanding the death, incapacity, cessation of business, dissolution or
bankruptcy of Debtor or any one or more of them, or any other event or
proceeding affecting Debtor or any one or more of them. (b) Until all
Indebtedness shall have been paid in full and Lender shall have no obligation to
extend credit to any Debtor, the power of sale and all other rights, powers and
remedies granted to Lender hereunder shall continue to exist and may be
exercised by Lender at



--------------------------------------------------------------------------------



 
[ex105fifththirddlhformof007.jpg]
6575982.3 the time specified hereunder under the terms hereof irrespective of
the fact that the personal liability of Debtor or any one or more of them may
have ceased. 12. COSTS. All advances, charges, costs and expenses, including
attorneys’ fees actually incurred or paid by Lender in exercising any right,
power or remedy conferred by this Agreement or in the enforcement thereof, shall
become a part of the Indebtedness secured hereunder and shall be paid to Lender
by Debtor and Pledgor immediately and without demand, with interest thereon at
an annual rate equal to the highest rate of interest of any Indebtedness secured
by this Agreement (or, if there is no such interest rate, at the maximum
interest rate permitted by law for interest on judgments). 13. NOTICES. Unless
otherwise provided or agreed to herein or required by law, notice and
communications provided for in this Agreement shall be in writing and shall be
mailed or delivered to Pledgor to the address set forth for Pledgor on the
signature page hereof or at such other address as shall be designated by Pledgor
in a written notice to Lender at the address for notices set forth on the
signature page of this Agreement for Lender. If Pledgor’s address for notices is
not entered below then the address for Pledgor in Lender’s records shall be
deemed the address for notices to Pledgor. Notices and other communications sent
by (a) United States Certified Mail, return receipt requested shall be deemed
delivered on the earlier of actual receipt or on the fourth business day after
deposit in the U.S. mail, postage prepaid and (b) overnight courier shall be
deemed delivered on the next business day after deposit with the overnight
courier. 14. INDEMNITY. Pledgor shall indemnify, hold harmless and defend Lender
and its directors, officers, agents and employees, from and against any and all
claims, actions, obligations, liabilities and expenses, including defense costs,
investigative fees and costs, and legal fees and damages arising from their
execution of or performance under this Agreement, except to the extent that such
claim, action, obligation, liability or expense is determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such indemnified person. This
indemnification shall survive the termination of this Agreement. 15.
MISCELLANEOUS. (a) This Agreement (i) may be waived, altered, modified or
amended only by an instrument in writing, duly executed by the party or parties
sought to be charged or bound thereby, and (ii) may be executed in any number of
identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement; but, in
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart. Any waiver, express or implied, of any
provision hereof and any delay or failure by Lender to enforce any provision
shall not preclude Lender from enforcing any such provision thereafter. (b)
Pledgor hereby irrevocably authorizes Lender to file one or more financing
statements describing all or part of the Collateral, and continuation
statements, or amendments thereto, relative to all or part of the Collateral as
authorized by applicable law. Such financing statements, continuation statements
and amendments will contain any other information required by the UCC for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including whether Pledgor is an organization, the type
of organization and any organizational identification number issued to Pledgor.
Pledgor agrees to furnish any such information to Lender promptly upon request.
Pledgor also ratifies its authorization for Lender to have filed any initial
financing statement or amendments thereto filed prior to the date hereof.



--------------------------------------------------------------------------------



 
[ex105fifththirddlhformof008.jpg]
6575982.3 (c) From time to time, Pledgor and Debtor shall, at the request of
Lender, execute such other agreements, documents or instruments or take any
other actions in connection with this Agreement as Lender may reasonably deem
necessary to evidence or perfect the security interests granted herein, to
maintain the first priority of the security interests, or to effectuate the
rights granted to Lender herein, but their failure to do so shall not limit or
affect any security interest or any other rights of Lender in and to the
Collateral. Pledgor will execute and deliver to Lender any stock powers,
instructions to any securities intermediary, issuer or transfer agent, proxies,
or any other documents of transfer that Lender requests in order to perfect,
obtain control or otherwise protect Lender’s security interest in the Collateral
or to effect Lender’s rights under this Agreement. Such powers or documents may
be executed in blank or completed prior to execution, as requested by Lender.
(d) This Agreement shall be governed by and construed according to internal laws
of the State of Georgia to the jurisdiction of which the parties hereto submit,
except as otherwise required by mandatory provisions of law and except to the
extent that remedies are governed by the laws of any other jurisdiction. (e) Any
term used or defined in the UCC and not defined herein has the meaning given to
the term in the UCC, when used in this Agreement. (f) This Agreement shall
benefit Lender’s successors and assigns and shall bind Pledgor’s successors and
assigns, except that Pledgor may not assign its rights and obligations under
this Agreement. This Agreement shall bind all parties who become bound as a
Debtor with respect to the Indebtedness. (g) All rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies otherwise
provided by law. Any single or partial exercise of any right or remedy shall not
preclude the further exercise of any other right or remedy. (h) In all cases
where more than one party executes this Agreement, all words used herein in the
singular shall be deemed to have been used in the plural where the context and
construction so require, and all obligations and undertakings hereunder of such
parties are joint and several. (i) The illegality, invalidity or
unenforceability of any provision of this Agreement shall not in any way affect
or impair the legality, validity or enforceability of the remaining provisions
of this Agreement. (j) This Agreement and any other documents executed or
delivered in connection herewith constitute the entire agreement of the parties
hereto with respect to the subject matter hereof and shall supersede any prior
expressions of intent or understandings with respect to this transaction. (k)
Notwithstanding anything to the contrary in this Agreement, the Bank
acknowledges that the Board of Directors of the Pledgor has previously
authorized the dissolution of Pledgor’s inactive subsidiaries set forth on
Schedule 7.14(3) of the Loan Agreement and from time to time during the 180-day
period from the Closing Date, the Pledgor may liquidate and dissolve one or more
of such inactive subsidiaries and remove such subsidiaries from the Collateral
subject to this Agreement. Pledgor shall not be required to obtain the prior
written consent of the Bank with respect to any such dissolution but shall
provide written notice thereof within three (3) business days of the effective
date of any such dissolution. In the event that at the end of such 180-



--------------------------------------------------------------------------------



 
[ex105fifththirddlhformof009.jpg]
6575982.3 day period all such subsidiaries have not yet been dissolved, the
Pledgor shall report the status of such dissolutions to the Bank and may request
an additional 60-day extension from the Bank to complete the dissolutions of all
remaining inactive subsidiaries which request shall not be unreasonably
withheld. [signature page to follow]



--------------------------------------------------------------------------------



 
[ex105fifththirddlhformof010.jpg]
6575982.3 In Witness Whereof, Pledgor has caused this Pledge Agreement to be
executed under seal as of May 2, 2016. Pledgor: DLH Holdings Corp. By: __
__________________________________ Name: Kathryn JohnBull Title: Chief Financial
Officer Bank: Fifth Third Bank By: __ ________________________ Name: Title: Vice
President Address for Notices to Pledgor: DLH Holdings Corp. 3565 Piedmont Road,
NE Bldg. 3, Suite 700 Atlanta, GA 30306 Address for Notices to Bank: Fifth Third
Bank 3344 Peachtree Road, NE Suite 800 Atlanta, GA 30126 [SIGNATURE PAGE TO
PLEDGE AGREEMENT]



--------------------------------------------------------------------------------



 
[ex105fifththirddlhformof011.jpg]
6575982.3 EXHIBIT A TO PLEDGE AGREEMENT Description of Collateral 1. All
membership and other right, title and interest in and to the Pledgor’s
investment in Danya International, LLC (the “Interest”), including without
limitation, (i) Pledgor’s interest in the profits and losses generated by the
Interest, any right to receive distributions therefrom or to make redemptions of
such Interest or tender thereof, (ii) all rights, privileges, authority and
power of Pledgor as owner and holder of the Interest, including all contract
rights related thereto, (iii) any documents or certificates representing or
evidencing the Interest, and (iv) all distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for the Interest, in each case, whether now existing
or hereafter arising, whether at law or in equity. 1. ________ shares of common
stock of DLH Solutions, Inc./Teamstaff Rx, Inc./Brightlane.com,
Inc./[_____________________] evidenced in whole or in part by certificate
#______________________ (the “Interest”), including without limitation, (i) all
rights, privileges, authority and power of Pledgor as owner and holder of the
Interest, including all contract rights related thereto, (iii) any documents or
certificates representing or evidencing the Interest, and (iv) all
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for the
Interest, in each case, whether now existing or hereafter arising, whether at
law or in equity. The Collateral includes all present and future income,
proceeds, earnings, increases, and substitutions from or for the Collateral of
every kind and nature, including without limitation all payments, interest,
profits, distributions, benefits, rights, options, warrants, dividends, stock
dividends, stock splits, stock rights, regulatory dividends, subscriptions,
monies, claims for money due and to become due, proceeds of any insurance on the
Collateral, shares of stock of different par value or no par value issued in
substitution or exchange for shares included in the Collateral, and all other
property Pledgor is entitled to receive on account of such Collateral, including
accounts, documents, instruments, chattel paper, and general intangibles.
Exhibit A is dated as of May 2, 2016.



--------------------------------------------------------------------------------



 